Name: Commission Regulation (EEC) No 674/92 of 18 March 1992 amending Annex B to Council Regulation (EEC) No 2727/75 on the common organization of the market in cereals and Annex B to Council Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Official Journal of the European Communities No L 73/719. 3. 92 COMMISSION REGULATION (EEC) No 674/92 of 18 March 1992 amending Annex B to Council Regulation (EEC) No 2727/75 on the common organization of the market in cereals and Annex B to Council Regulation (EEC) No 1418/76 on the common organization of the market in rice HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 2727/75 and Annex B to Regulation (EEC) No 1418/76 are hereby extended to include the following : CN code Description 'ex 2088 92 "Musli" type breakfast cereals containing un ­ roasted cereal flakes ex 2008 99 48 "Musli" type breakfast cereals containing un ­ roasted cereal flakes ex 2008 99 69 "Musli" type breakfast cereals containing un ­ roasted cereal flakes ex 2008 99 99 "Musli" type breakfast cereals containing un ­ roasted cereal flakes.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as last amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (2) thereof, Wheras Annex B to Council Regulation (EEC) No 2727/75 Q, as last amended by Regulation (EEC) No 3577/90 (4) and Annex B to Council Regulation (EEC) No 1418/76 f), as last amended by Regulation (EEC) No 1806/89 (*), include under CN codes 2106 'Musli' type breakfast cereals ; Whereas tariff classification of some of these products has been changed to become heading 2008 ; Whereas Annex B to Regulation (EEC) No 2727/75 and Annex B to Regulation (EEC) No 1418/76 should be amdended accordingly ; Whereas Annex B to Regulation (EEC) No 2727/75 also includes pasta containing eggs under CN code 1902 11 00 ; whereas this code has been subdivided into 190211 10 and 19021190, and the code in Annex B should be changed accordingly into '1902 11 '; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 In Annex B to Regulation (EEC) No 2727/75 the CN code '1902 11 00' is changed into '1902 11 '. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 January 1992. Article 2 shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 34, 9 . 2. 1979, p. 2. 0 OJ No L 312, 27. 10. 1989, p. 5. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 166, 25. 6. 1976, p. 1 . (4 OJ No L 177, 24. 6. 1989, p. 1 .